Exhibit 10.1

 

EMPLOYEE LEASE AGREEMENT

 

This Employee Lease Agreement (the “Agreement”), is dated this 23rd day of July,
2020 (the “Effective Date”) and is by and among Neurotrope, Inc., a Nevada
corporation (“Neurotrope”), Metuchen Pharmaceuticals LLC, a Delaware limited
liability company (“Lessee”), and Neurotrope Bioscience, Inc., a Delaware
corporation and a wholly-owned subsidiary of Neurotrope (“Lessor”). Each party
hereto is a “Party” and together the “Parties.”

 

Recitals

 

WHEREAS, pursuant the terms of an Agreement and Plan of Merger, as may be
amended from time to time (the “Merger Agreement”), dated May 17, 2020, by and
among Petros Pharmaceuticals, Inc., a Delaware corporation (“Parent”), PM Merger
Sub 1, LLC, a Delaware limited liability company and a direct wholly owned
subsidiary of Parent (“Merger Sub 1”), PN Merger Sub 2, Inc., a Delaware
corporation and a direct wholly owned subsidiary of Parent (“Merger Sub
2”), Neurotrope, and the Lessee, (i) Merger Sub 1 shall be merged with and into
the Lessee (the “Metuchen Merger”), with the Lessee surviving as a direct wholly
owned subsidiary of Parent, and (ii) simultaneous with the Metuchen Merger,
Merger Sub 2 shall be merged with and into the Neurotrope (together with the
Metuchen Merger, the “Mergers”), with Neurotrope surviving as a direct wholly
owned subsidiary of Parent;

 

WHEREAS, Charles Ryan (the “Leased Employee”) is the Chief Executive Officer of
Neurotrope and, following the Mergers, the Parties desire that the Leased
Employee serve as Chief Executive Officer of the Parent;

 

WHEREAS, the Parties desire that the Leased Employee provide certain services to
the Lessee until the Effective Time;

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, the Parties hereto hereby agree as follows.

 

Agreements

 

1.                  Employee to be Leased. During the Term, Lessee shall lease
the Leased Employee from Lessor on the terms and conditions set forth in this
Agreement. The Leased Employee will devote no more than seventy-five percent
(75%) of his working time performing services to the Lessee under this
Agreement.

 

2.                  Control Over and Supervision of Leased Employee. Lessor
shall have exclusive direction and control over the Leased Employee, but Lessee
shall have control over the day-to-day responsibilities of the Leased Employee
while he is performing services for Lessee.

 

3.                  Services to be Provided by Lessor. Lessor shall be fully
responsible for performing the following services with respect to the services
rendered by the Leased Employee during the term of this Agreement:

 



 1 

 

 

(a)Payment of all salary, wages, and any and all other compensation due and/or
promised to the Leased Employee for all of his work providing services under
this Agreement;

 

(b)Make all withholding from such payments as required by law and prepare or
cause to be prepared, and furnished, the appropriate payroll records including
W-2s;

 

(c)Payment of all payroll taxes with respect to Leased Employee; and

 

(d)Provision of all benefits due and/or promised to the Leased Employee.

 

4.                  Payments for Services. In consideration for Lessor leasing
the services of the Leased Employee to Lessee, and upon consummation of the
Mergers as defined in the Merger Agreement, Lessee shall pay seventy-five
percent (75%) of Lessor’s fully-loaded costs to employ the Leased Employee from
the period beginning on June 1, 2020 through the Closing (as defined in the
Merger Agreement) including, but not limited to, the costs for all compensation
and benefits paid to, for or on behalf of the Leased Employee (the “Fees”). The
parties agree that payment of the Fees shall be treated in accordance with the
Merger Agreement, as amended; provided, however, that if the Mergers are not
consummated and the Merger Agreement is terminated pursuant to Section 8.1 of
the Merger Agreement, the Lessee shall not be required to pay any of the Fees
and shall have no liability to the Lessor hereunder.

 

5.                  Term and Termination. This Agreement shall remain in force
for a term commencing as of the Effective Date and ending upon the earlier of
(i) the Effective Times; and (ii) the termination of the Merger Agreement
pursuant to Section 8.1 of the Merger Agreement. Notwithstanding the foregoing,
Lessee may terminate this Agreement upon seven (7) days prior written notice to
Lessor, provided that the “Excess Cash” shall be reduced in accordance with
Section 4 of this Agreement by an amount equal to the Fees applicable to the
period between June 1, 2020 and the date of termination under this Section 5.

 

6.       Acknowledgment. Nothing herein shall obligate the Lessor to employ the
Leased Employee for any specific time period.

 

7.       Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given if
delivered in the manner provided by the Merger Agreement, and notices to the
Lessor or Lessee shall be addressed as follows:

 

  Lessor: Neurotrope BioScience, Inc.     Attn: Chairman of the Board     1185
Avenue of the Americas, 3rd Floor      New York, New York 10036         Lessee:
Metuchen Pharmaceuticals LLC     c/o Juggernaut Capital Partners     5301
Wisconsin Avenue NW, Suite 570     Washington, DC 20015     Attn:  John D.
Shulman

 

Lessor and Lessee shall have the right from time to time to change the place
notice is to be given under this paragraph by written notice thereof to the
other Party.

 

 2 

 





 

8.       Waiver. No waiver of any default of Lessor or Lessee hereunder shall be
implied from any omission to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver and that only for the
time and to the extent therein stated. One or more waivers by Lessor or Lessee
shall not be construed as a waiver of a subsequent breach of the same covenant,
term or condition.

 

9.       Modifications/Amendments. This Agreement shall not be altered, amended,
changed, waived, terminated or otherwise modified in any respect or particular,
and no consent or approval required pursuant to this Agreement shall be
effective, unless the same shall be in writing and signed by or on behalf of the
Party to be charged.

 

10.       Counterparts. This Agreement may be executed by facsimile, by pdf,
scanned and e-mailed or other electronic signatures and in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement

 

11.       Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and to their respective heirs,
executors, administrators, successors and permitted assigns.

 

12.       Headings. The caption headings in this Agreement are for convenience
only and are not intended to be a part of this Agreement and shall not be
construed to modify, explain or alter any of the terms, covenants or conditions
herein contained.

 

13.       Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without reference to
principles of conflicts of laws.

 

14.       Entire Agreement. All prior statements, understandings,
representations and agreements between the Parties, oral or written, are
superseded by and merged in this Agreement, which alone fully and completely
expresses the agreement between them in connection with the transaction
described herein and which is entered into after full investigation, neither
Party relying upon any statement, understanding, representation or agreement
made by the other not embodied in this Agreement. This Agreement shall be given
a fair and reasonable construction in accordance with the intentions of the
Parties hereto, and without regard to or aid of canons requiring construction
against the Party drafting this Agreement.

 

[Signatures on Next Page]

 

 3 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and year first above written.

 

  Neurotrope BioScience, Inc.           By: /s/ Charles Ryan   Title: Charles
Ryan   Name: Authorized Person       Neurotrope, Inc.       By:  /s/ Charles
Ryan   Title: Charles Ryan   Name: Chief Executive Officer       Metuchen
Pharmaceuticals LLC           By: /s/ John Shulman   Title: John Shulman   Name:
Authorized Person

 

 

 

 

 

 4 



 